Proceeding to annul a determination of the State Commissioner of Social Services, rendered after fair hearing, denying medical assistance to petitioner marked off calendar subject to restoration upon the designation of a legal representative for the deceased petitioner. Petitioner brought this proceeding under CPLR article 78 to review a determination of the Commissioner of Social Services denying him medical assistance for the two-month period during which he was an in-patient at New York Hospital. The denial was based upon the ground that disclosure of his father’s financial resources, as required by the rules and regulations of the department, was refused. Upon the argument we were informed that petitioner had died. Although his claim for reimbursement has not abated (EPTL 11-3.1), it may not go forward in its present state (CPLR 1015; Byrd v Johnson, 67 AD2d 992). Accordingly, and pending the designation of a legal representative, this proceeding must be marked off calendar and held in abeyance. Concur— Kupferman, J. P., Birns, Sandler, Markewich and Bloom, JJ.